Citation Nr: 0528576	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-18 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 8, 1970 to June 
5, 1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 decision by the RO 
which denied the veteran's claim for financial assistance in 
the purchase of an automobile or other conveyance and/or 
adaptive equipment.  A personal hearing at the RO was held in 
November 2003.  


FINDING OF FACT

The veteran does not have loss or loss of use of a lower 
extremity, either hand, or permanent impairment of vision of 
both eyes which is related to service or to a service-
connected disability.  


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.808 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary of Veterans Affairs shall provide or assist in 
providing an automobile or other conveyance to each eligible 
person.  Eligibility requires that one of the following must 
exist and be the result of injury or disease incurred or 
aggravated during active military service; (i) loss or 
permanent loss of use of one or both feet; (ii) loss or 
permanent loss of use of one or both hands; (iii) permanent 
impairment of vision of both eyes.  Alternatively, the 
Secretary shall provide each person the adaptive equipment to 
ensure that the eligible person will be able to operate an 
automobile or other conveyance in a manner consistent with 
such person's own safety and the safety of others.  
Eligibility for this benefit requires that the veteran have a 
disability that is the result of injury or disease incurred 
or aggravated during active military service in the form of 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2005).  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, and the like in the case of 
the hand or of balance, propulsion, and the like in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2005).

Historically, the Board notes that VA medical records in 
February 1992 indicated that the veteran developed dyskinetic 
movements compatible with tardive dyskinesia around 1990, 
manifested by choreoathetotic movements primarily involving 
his neck, and to a less extent in his shoulders, hands, and 
tongue sometimes leading to retrocollis.  

By rating action in December 1994, the RO, without benefit of 
a medical opinion, granted service connection for tardive 
dyskinesia on the basis that the disease was a known 
consequence of taking anti-psychotic medications, and the 
veteran had been taking medications for his service 
connection for schizophrenia for many years.  

A March 1995 VA hospital report noted a strong family history 
of demyelinating illness and evidence of fairly typical 
appearing periventricular plaques consistent with 
demyelinating illness found on an MRI of the brain in 1994.  
The diagnoses included possible demyelinating process.  
Subsequent VA treatment records in 2002 showed a diagnosis of 
multiple sclerosis (MS), manifested by loss of sensation in 
the lower extremities and difficulty walking.  More recent VA 
records showed that the veteran has significant problems 
walking because of his MS, and that he relied on assistive 
devises, such as a cane, walker, and a wheel chair to 
ambulate.  The reports also noted that he was practicing 
driving with adaptive equipment.  (See August 2002 VA opt 
report).  

At a personal hearing at the RO in November 2003, the veteran 
testified that he had loss of use of his lower extremities 
due to MS, and that he believed that he was entitled to 
financial assistance in the purchase of adaptive equipment 
for his automobile.  

The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  Service connection is 
currently in effect for schizophrenia, rated 100 percent 
disabling and tardive dyskinesia, rated 30 percent disabling.  
Although the veteran's use of his lower extremities is 
clearly impaired, the evidence does not show that it is due 
to a service-connected disability, but rather to multiple 
sclerosis which was first manifested some 20 years after 
discharge from service.  The medical evidence does not 
demonstrate that his service-connected disabilities are 
productive of either the loss of use of the feet or the 
hands; vision impairment; or hip or knee ankylosis.  In the 
absence of such impairment, the Board finds that the veteran 
does not meet the criteria for a certificate of eligibility 
for financial assistance in the purchase of an automobile and 
adaptive equipment or for adaptive equipment only.  38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  

Given the foregoing, there is no legal basis for the grant of 
financial assistance in the purchase of an automobile and 
adapted equipment or adapted equipment only.  Accordingly, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
[hereinafter VCAA].  The Board observes, however, that where 
the law, and not the evidence, is dispositive, the VCAA is 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis, 6 
Vet. App. 426.  

ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment, is denied.  




		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


